 In the Matter of TI-IE ARKANSAS FUEL OIL COMPANYandOIL,WORKERS INTERNATIONAL UNION, CIOCase No. R-5417.-Decided June 4, 194-Mr. H. L. Campbell,of Fort Worth, Tex., for the Union.,Mr. David V. Easton,of,counsel to the Board.DECISION 'ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Oil Workers InternationalUnion, CIO, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Arkansas Fuel Oil Company, Shreveport, Louisiana, herein.called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Lindsay P.Walden, Trial Examiner.Said hearing was held at Longview, Texas,on May 21, 1943. The Union appeared and participated?All par-ties were, afforded full opportunity to be heard, to examine and cross-The Trial Examiner's rulings made at the hearing are free fromprejudicial'error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Arkansas Fuel Oil Company, a West Virginia corporation, isengaged in the production and refining of petroleum and petroleumproducts, and the marketing of petroleum, petroleum products, tires,'tubes, and accessories, as well as the manufacture ands marketing' ofnatural gasoline.For these purposes 'the Company owns and operates1Although served withnotice of the hearing,the Company did notenter a formalappearance.5O N. L. R. B, No. 22.96, THE ARKANSAS FUEL OIL COMPANY97oil plants.and -properties in various States.We are concerned hereinwith the Company's operation of what is known as the "East TexasOil Field," herein called the Field.The Company in the 6 monthsprior to the hearing herein produced 1,320,000 barrels of crude oil,from the 545 wells in the Field, valued at approximately $1,782,000,substantially all of which was shipped through pipe lines to refinerieslocated at points outside the State of Texas, and principally throughthe pipe lines of the Arkansas Pipe Line Company, a wholly -owned.subsidiary of the Arkansas Gas Corporation which also owns theCompany herein. In view of the foregoing we find that the Companyis engaged in the manufacture, distribution, and sale of ice at plantsRelations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union, affiliated with. the Congress ofIndustrial Organizations, is a labor organization admitting to mem,bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of the production employees,of the Company until the Union has been certified by the Boardin an appropriate unit.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find,that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 0 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the amended petition of the Union,again amended at the hearing herein, to which the Company madeno objection, that all ' production `employees of the Company in whatis known as "The East Texas Oil Field," excluding gang pushers,foremen, assistant foremen, and 'other supervisory personnel, clericaland technical employees, and watchmen constitute ,a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.The Field Examiner reported that the Union submitted 10 designations cards, and apetition containing 18 signatures,all signatures being apparently genuine and original;and that the names of all persons appearing on the cards and the petition were listed onthe Company's pay roll of March 28, 1943,which contained the names of 51 employeesin the appropriate unit. 98DEGISIIONSOF NATIONALLABOR RtEI,ATLONBOAIRDV. THEDETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant 'to the power - vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby _DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Arkansas FuelOil Company, Shreveport, Louisiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this,matter as agent for the National Labor' Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Oil Workers International Union, affiliated withthe Congress of Industrial Organizations,, for the purposes of col-lective bargaining.